Title: James Martin (of New York) to Thomas Jefferson, 20 August 1813
From: Martin, James
To: Jefferson, Thomas


          Sir Treasury Department Washington Augt 20 1813
          So many years have Elapsed since I had the Honour of a line from you that you have probably altogether forgotten me, as well as the Occasion which procured me that favour. I have no other Justification in recalling either than the wish to keep a place in your recollection, and, in a manner similar to my former Effort, to contribute an hour towards the Amusement of one to whom I feel more than the common Obligation. I sent you in 1796 an Oration I had spoken at Jamaica Long Island and received from you a very polite Acknowledgment of the present. Some late political events here brought one of its predictions into my mind which tho frequently Impressed on the
			 subject, had Solaced itself in the vulgar hope that at least the fear would not be Realized in my day—At the close of this Oration I find the Sentences Copied on the other Side—the
			 Opinion must
			 have
			 been Occasioned by Jay’s Treaty and the Theoretic dread I had of one day seeing that power still more perniciously Exercised.
			 As I was abroad during the discussion of the Constitution I was Unaware of the Arguments, my Observations therefore were
			 purely the result of my own reflections on the subject and I can now look upon them with the more Satisfaction as the re Unbiassed result of my own Information—It is perhaps fortunate for us that our youthful Habits have not yet been so completely corrupted but that we are within the Reach of a remedy which I am Confident
			 we shall one day want and which one, not very remote day we may be very Averse to take.
			 I know not whether that part of the Constitution met your approbation—if it did, with all my reverence for you I cannot agree in Sentiment.
			 You perhaps think more favorably of England than I do, but, as I accquired part of my Education and Studied my profession there, I have had more Opportunitys of Knowing that that Corruption which has ruined them at home is almost as
			 pervading abroad and
			 if you can trace to other Sources the Conduct upon which the enclosed Letter to Quincy Comments you have more Charity than I pretend to—you will readily perceive that my last present to you is
			 influenced by the same Sentiment which was the Ground work of the first. I am not
			 known nor intend to be as its Author but merely Sound the Tocsin in hopes some abler Champion, if it should become necessary, may be ready to Combat what seems to me the most preposterous and
			 Abominable of all Doctrines—
          The place from which I date my Letter may Surprize you—the fact is that wearied of Farming (tho merely from want of Society) and incommoded by a 20 years dispute with my native State in which, pyrrhus like, I am ruined by my Victories I came to close my days in Washington And my friend Mr Gallatin having left with me his Arduous task of Judging of petitions for remissions of forfeitures
			 I am submitting my Opinions on the Cases to the Acting Secretary and thus discharging my Duty to my friend
			 and the public with Approbation I hope, and with Integrity I know. Accept, Sir, my long continued
			 wishes for all the Happiness, as you close your Life, which your great Services to your Country
			 make
			 the hope of every republican and of no one more Cordially than
          Your faithful & obedt humble Servant—Jas Martin
        